Citation Nr: 9905604	
Decision Date: 02/26/99    Archive Date: 03/03/99

DOCKET NO.  96-29 410	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut




THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.  

2.  Entitlement to service connection for claimed post-
traumatic stress disorder (PTSD).  



REPRESENTATION

Appellant represented by:	Disabled American Veterans







WITNESSES AT HEARINGS ON APPEAL

The veteran and his daughter



ATTORNEY FOR THE BOARD

James L. March, Counsel



INTRODUCTION

The veteran served on active duty from March 1944 to May 
1946.  

This case initially came to the Board of Veterans' Appeals 
(Board) on appeal from an April 1996 rating decision of the 
RO.  

In February 1998, the Board remanded the case in order to 
schedule the veteran for a hearing before a Member of the 
Board at the RO.  

In August 1998, a hearing was held before this Member of the 
Board at the RO.  

(The issue of service connection for PTSD is addressed in the 
Remand section of this document.)  






FINDING OF FACT

No competent evidence has been submitted to show that the 
veteran currently has bilateral hearing disability due to 
disease or injury which was incurred in or aggravated by 
active duty.  



CONCLUSION OF LAW

The veteran has not submitted evidence of a well-grounded 
claim of service connection for bilateral hearing loss.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107, 7104 (West 1991 
& Supp. 1998); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 
(1998).  



REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, one who submits a claim for benefits under a law 
administered by VA has the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  38 U.S.C.A. 
§ 5107(a).  Only when that initial burden has been met does 
the duty of the Secretary to assist such a claimant in 
developing the facts pertinent to the claim attach.  Id.  The 
United States Court of Veterans Appeals (Court) has further 
defined a well-grounded claim as a plausible claim, one which 
is meritorious on its own or capable of substantiation. 
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  It has also 
held that where a determinative issue involves a medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible is required.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

In addition, in order for a claim to be considered plausible, 
and therefore well grounded, there must be evidence of both a 
current disability and of a relationship between that 
disability and an injury or disease incurred in service or 
some other manifestation of the disability during service.  
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992).

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  The regulations also provide that 
service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  If the disorder 
is a chronic disease, service connection may be granted if 
manifest to a degree of 10 percent within the presumptive 
period following service; the presumptive period for organic 
diseases of the nervous system is one year.  38 U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The veteran's service medical records are negative for 
evidence of a hearing loss.  The veteran's separation 
examination report indicates that his hearing was 15/15 by 
whispered voice, bilaterally.  

The first medical evidence of a hearing loss is a June 1995 
VA audiological examination report which shows a ten-year 
history of decreased hearing sensitivity.  It was noted that 
the veteran had a history of noise exposure in the military.  
The assessment was that of mild sloping to severe 
sensorineural hearing loss, bilaterally.  However, the 
examiner did not attribute the hearing loss to noise exposure 
in the military.  

There is no medical evidence to establish that the veteran 
had a hearing disability during service or for many years 
thereafter.  Furthermore, no medical evidence has been 
presented to show that any current hearing disability is due 
to noise exposure, or any other incident, in service.  Quite 
voluminous VA and private treatment records have been 
submitted, but, with the exception of the June 1995 report 
discussed hereinabove, none of the records discuss complaints 
of hearing loss.  

No competent evidence has been submitted to support the 
veteran's lay assertions that he currently has a hearing 
disability due to disease or injury which was incurred in or 
aggravated by service.  

The Board is cognizant of the veteran's assertions that he 
currently has bilateral hearing loss which is due to service.  
As a lay person, however, he is not competent to offer an 
opinion as to the questions of medical diagnosis or causation 
presented in this case.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992).  As there is no competent evidence 
attributing any current hearing disability to acoustic trauma 
in service, the Board finds that the veteran has failed to 
meet his initial burden of producing evidence of a well-
grounded claim of service connection.  38 U.S.C.A. § 5107.  

The Board notes that the veteran has not identified any 
evidence which would create an obligation on the part of VA, 
pursuant to 38 U.S.C.A. § 5103(a), to notify him of "the 
evidence necessary to complete the application."  
38 U.S.C.A. § 5103(a); Robinette v. Brown, 8 Vet. App. 69, 
79-80 (1995).  In order to establish a well-grounded claim of 
service connection, the veteran must submit medical evidence 
of a current disability related to a hearing loss which can 
be attributed to his period of service.  

The Board has disposed of the claim on a ground different 
from that of the RO, that is, whether the veteran's claim is 
well grounded rather than whether he is entitled to prevail 
on the merits, but the veteran has not been prejudiced by the 
Board's decision.  In assuming that the claim was well 
grounded, the RO accorded the veteran greater consideration 
than his claim warranted under the circumstances.  Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993).  



ORDER

As a well-grounded claim has not been submitted, service 
connection for bilateral hearing loss is denied.



REMAND

The veteran contends that he has PTSD as a result of 
incidents which allegedly occurred during his service.  The 
veteran contends that, while serving aboard his ship during 
World War II, he experienced several stressful events.  At 
his hearing, he described an incident, during which his ship 
ran down a Japanese submarine.  He noted that he recently had 
been to a ship reunion and had talked to fellow veterans who 
had served with him.  He stated that he believed he could get 
statements from those individuals to corroborate his 
allegations.  In addition, he described an incident wherein a 
"very good friend" named "[redacted]" from Montana, was 
washed overboard in 1944.  He alleged that he had to pack his 
friend's bags to send to his family.  The RO has not 
attempted to assist the veteran in verifying his alleged 
stressors.  

The June 1995 VA audiology report described hereinabove, 
noted that the veteran had a history of PTSD.  In addition, a 
September 1997 letter from a VA nurse indicates that the 
veteran has been receiving treatment at the VA mental hygiene 
clinic for major depressive disorder and PTSD in their weekly 
"Outpatient Later Life PTSD group."  

The Board notes that the veteran has been diagnosed as having 
a number of various psychiatric disabilities, including 
anxiety and depression.  Indeed, it appears that he is 
claiming, as an alternative to PTSD, service connection for a 
psychiatric disorder generally.  He has noted that he was 
treated for "shell shock," depression and anxiety since his 
discharge from service.  It has also been alleged that the 
most recent VA examination was not adequate as the veteran 
was not wearing his hearing aids and could not hear the 
questions asked of him.  

The veteran's most recent thorough psychiatric examination 
was conducted in March 1996.  VA amended the regulations 
addressing mental disabilities, effective on November 7, 
1996.  The new regulations, specifically 38 C.F.R. §§ 4.125 
and 4.130, now refer to DSM-IV--they previously referred to 
DSM-III, and Manual M21-1 referred to DSM-III-R.  Cohen v. 
Brown, 10 Vet. App. 128, 142 (1997).  The Court in Karnas v. 
Derwinski, 1 Vet. App. 308, 313 (1991), stated that, where 
the law or regulation changes after a claim has been filed or 
reopened but before the administrative or judicial appeal has 
been concluded, the version most favorable to the veteran 
will apply.  

In light of the foregoing, the Board is REMANDING this case 
for the following actions:

1.  The RO should take appropriate steps 
in order to contact the veteran and 
request that he identify the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who have treated him since 
service for a psychiatric disorder.  
After obtaining any necessary 
authorization from the veteran, the RO 
should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran in response to this request, 
which have not been previously secured.  

2.  The RO should contact the National 
Personnel Records Center (NPRC) and 
request that they provide copies of all 
of the veteran's service personnel 
records.  

3.  The RO should request from the 
veteran a statement containing as much 
detail as possible regarding the 
stressors to which he was exposed during 
his period of service.  He should be 
asked to provide specific details of the 
claimed stressful events during service, 
to include dates, places, detailed 
descriptions of the events, his service 
units, duty assignments and the names and 
other identifying information concerning 
any individuals involved in the events.  
The veteran is informed that the Court 
has held that requiring a claimant to 
provide this information to the VA does 
not represent an impossible or onerous 
task.  Wood v. Derwinski, 1 Vet. App. 
190, 193 (1991).

4.  Then, the RO should review the file 
thoroughly and prepare a summary of all 
claimed stressors.  The summary of 
stressors, with specific details 
regarding the veteran's alleged 
stressors, and all associated documents, 
should be sent to USASCRUR, 7798 Cissna 
Road, Suite 101, Springfield, Virginia  
22150-3197.  That agency should be 
requested to provide any information 
which might corroborate the veteran's 
alleged stressors, including operational 
orders and other pertinent reports 
pertaining to the veteran's units.  

5.  The RO should schedule the veteran 
for a comprehensive VA psychiatric 
examination to determine the nature of 
his claimed psychiatric disorder(s).  All 
indicated tests must be conducted.  The 
claims folder and a copy of this REMAND 
must be made available to and reviewed by 
the examiner prior to the requested 
study.  The examiner should attempt to 
reconcile the veteran's various 
psychiatric diagnoses.  The examiner 
should specifically include or exclude a 
diagnosis of PTSD.  The examiner should 
specifically discuss the medical reports 
which show a diagnosis of PTSD.  If PTSD 
is diagnosed, the criteria upon which 
such diagnosis is made, including 
identification of the stressor(s), should 
be indicated, to include what evidence 
constituted an independently verified 
stressor.  The examiner must make any 
diagnosis of PTSD based on the diagnostic 
criteria set forth in DSM-IV.  A complete 
rationale for any opinion expressed must 
be provided.  The report of the 
examination should be associated with the 
veteran's claims folder.

6.  After undertaking any additional 
development deemed appropriate, the RO 
should review the issue on appeal.  Due 
consideration should be given to all 
pertinent laws, regulations, and Court 
decisions.  Alternatively, the RO should 
consider the issue of service connection 
for a psychiatric disorder on a direct 
basis.  If the benefit sought on appeal 
is not granted, the veteran and his 
representative should be issued a 
Supplemental Statement of the Case, which 
should include all pertinent laws and 
regulations, and be afforded a reasonable 
opportunity to reply thereto.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  In 
taking this action, the Board implies no conclusion as to any 
ultimate outcome warranted.  

No action is required of the veteran until he is otherwise 
notified by the RO.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals


 Department of Veterans Affairs

